Exhibit 10.5
FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING
     THIS FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this
“Undertaking"), dated as of March 26, 2010, is executed by Tenneco Inc., a
Delaware corporation (the “Performance Guarantor") in favor of Tenneco
Automotive RSA Company, a Delaware corporation (together with its successors and
assigns, “Recipient"), and amends and restates in its entirety that certain
Third Amended and Restated Performance Undertaking dated as of May 4, 2005 by
the Performance Guarantor in favor of the Recipient.
RECITALS

1   Tenneco Automotive Operating Company, a Delaware corporation (“Tenneco
Operating"), and Recipient have entered into a Receivables Sale Agreement, dated
as of October 31, 2000, and The Pullman Company, a Delaware corporation
(“Pullman"), and Recipient have entered into a Receivables Sale Agreement, dated
as of December 27, 2000 (each of the foregoing, as amended, restated or
otherwise modified from time to time, a “Sale Agreement” and collectively, the
“Sale Agreements"), pursuant to which Tenneco Operating or Pullman, as the case
may be, is selling and/or contributing its right, title and interest in its
accounts receivable to Recipient subject to the terms and conditions contained
therein.   2   Performance Guarantor owns, directly or indirectly, one hundred
percent (100%) of the capital stock of Tenneco Operating, Pullman and Recipient,
and each of Tenneco Operating and Pullman (and, accordingly, Performance
Guarantor) is expected to receive substantial direct and indirect benefits from
their sale or contribution of receivables to Recipient pursuant to the Sale
Agreements (which benefits are hereby acknowledged).   3   As an inducement for
Recipient to acquire Pullman’s accounts receivable, and to continue to acquire
Tenneco Operating’s accounts receivable, pursuant to the Sale Agreements,
Performance Guarantor has agreed to guaranty the due and punctual performance by
each of Tenneco Operating and Pullman of its obligations under the applicable
Sale Agreement, as well as Tenneco Operating’s Servicing Related Obligations (as
hereinafter defined).   4   Performance Guarantor wishes to guaranty the due and
punctual performance by (a) Tenneco Operating of its obligations to Recipient
under or in respect of the Sale Agreement to which Tenneco Operating is a party
and its Servicing Related Obligations (as hereinafter defined), as provided
herein, and (b) Pullman of its obligations to Recipient under or in respect of
the Sale Agreement to which Pullman is a party.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
          Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Sale
Agreements or the Purchase Agreement (as hereinafter defined). In addition:
     “Guaranteed Obligations” means, collectively: (a) all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Tenneco Operating or Pullman under and pursuant to the Sale Agreement to which
it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to the Sale Agreement to which it is a party,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by Tenneco Operating or Pullman under the Sale
Agreement to which it is a party, whether for fees, expenses (including counsel
fees), indemnified amounts or otherwise, whether upon any termination or for any
other reason and (b) all obligations of Tenneco Operating (i) as Servicer under
(x) the Third Amended and Restated Receivables Purchase Agreement, dated as of
March 26, 2010 by and among Recipient, Tenneco Operating, as Servicer, Falcon
Asset Securitization Company LLC, Liberty Street Funding LLC, the Committed
Purchasers, the Bank of Nova Scotia, New York Agency, as Liberty Street Agent,
Wells Fargo Bank, N.A., as Wells Fargo Agent, and JPMorgan Chase Bank, N.A., as
Falcon Agent and Administrative Agent (as amended, restated or otherwise
modified, the “First Lien Purchase Agreement") and (y) the SLOT Receivables
Purchase Agreement, dated as of March 26, 2010 by and among Recipient, Tenneco
Operating, as Servicer, Wells Fargo Bank, N.A., as Wells Fargo Agent and Second
Lien Agent (as amended, restated or otherwise modified, the “Second Lien
Purchase Agreement” and, together with the First Lien Purchase Agreement, the
“Purchase Agreements”; the Purchase Agreements and the Sale Agreements,
collectively, the “Agreements") or (ii) which arise pursuant to Sections 8.2,
8.3 or 14.4(a) of either Purchase Agreement as a result of its termination as
Servicer (all such obligations under this clause (b), collectively, the
“Servicing Related Obligations").
          Section 2. Guaranty of Performance of Guaranteed Obligations.
Performance Guarantor hereby guarantees to Recipient, the full and punctual
payment and performance by each of Tenneco Operating and Pullman of its
Guaranteed Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all Guaranteed
Obligations of each of Tenneco Operating and Pullman under the Agreements to
which it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to such Agreements and is in no way conditioned
upon any requirement that Recipient first attempt to collect any amounts owing
by Tenneco Operating or Pullman to Recipient, the Agents, the Second Lien Agent,
the Purchasers or the Second Lien Purchasers from any other Person or resort to
any collateral security, any balance of any deposit account or credit on the
books of Recipient, any Agent, the Second Lien Agent, any Purchaser or any
Second Lien Purchaser in favor of Tenneco Operating or Pullman or any other
Person or other means of obtaining payment. Should Tenneco Operating or Pullman
default in the payment or performance of any of its Guaranteed Obligations,
Recipient (or its assigns) may cause the immediate performance by Performance
Guarantor of such Guaranteed Obligations and cause any payment Guaranteed
Obligations to become forthwith due and payable to Recipient (or its

2



--------------------------------------------------------------------------------



 



assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by Tenneco Operating or Pullman results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve Tenneco Operating or Pullman from performing in full its Guaranteed
Obligations under the Agreements to which it is a party or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.
          Section 3. Performance Guarantor’s Further Agreements to Pay.
Performance Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to Recipient (and its assigns), forthwith upon demand in
funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a
365-, or when appropriate, 366-day year) equal to the Prime Rate plus 2% per
annum, such rate of interest changing when and as the Prime Rate changes.
          Section 4. Waivers by Performance Guarantor. Performance Guarantor
waives notice of acceptance of this Undertaking, notice of any action taken or
omitted by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by Tenneco Operating or Pullman or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from Tenneco Operating
or Pullman, as the case may be, on a continuing basis, information concerning
the financial condition of Tenneco Operating or Pullman, as applicable, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Guaranteed Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (ii) that arise under the law of suretyship,
including impairment of collateral. Recipient (and its assigns) shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with Tenneco Operating and Pullman and with each other
party who now is or after the date hereof becomes liable in any manner for any
of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any

3



--------------------------------------------------------------------------------



 



Termination Event, Amortization Event, or default with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment obligations of Tenneco Operating or Pullman or any part thereof or
amounts which are not covered by this Undertaking even though Recipient (or its
assigns) might lawfully have elected to apply such payments to any part or all
of the payment obligations of Tenneco Operating or Pullman or to amounts which
are not covered by this Undertaking; (g) the existence of any claim, setoff or
other rights which Performance Guarantor may have at any time against Tenneco
Operating or Pullman in connection herewith or any unrelated transaction;
(h) any assignment or transfer of the Guaranteed Obligations or any part
thereof; or (i) any failure on the part of Tenneco Operating or Pullman to
perform or comply with any term of the Agreements or any other document executed
in connection therewith or delivered thereunder, all whether or not Performance
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section 4.
          Section 5. Unenforceability of Guaranteed Obligations Against Tenneco
Operating or Pullman. Notwithstanding (a) any change of ownership of Tenneco
Operating or Pullman or the insolvency, bankruptcy or any other change in the
legal status of Tenneco Operating or Pullman; (b) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (c) the failure of Tenneco
Operating or Pullman or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from Tenneco Operating or
Pullman for any other reason other than final payment in full of the payment
Guaranteed Obligations in accordance with their terms, this Undertaking shall
nevertheless be binding on Performance Guarantor. This Undertaking shall be in
addition to any other guaranty or other security for the Guaranteed Obligations,
and it shall not be rendered unenforceable by the invalidity of any such other
guaranty or security. In the event that acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of Tenneco Operating or Pullman or for any other reason with
respect to Tenneco Operating or Pullman, all such amounts then due and owing
with respect to the Guaranteed Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, shall be immediately due and payable by
Performance Guarantor.
          Section 6. Representations and Warranties. Performance Guarantor
hereby represents and warrants to Recipient that:

4



--------------------------------------------------------------------------------



 



          (a) Existence and Standing. Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation. Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.
          (b) Authorization, Execution and Delivery; Binding Effect. The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Undertaking has been duly executed and delivered by Performance
Guarantor. This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (c) No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (d) Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2009 heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) December 31, 2009 and (ii) the last time this representation was made or
deemed made, no event has occurred which would or could reasonably be expected
to have a Material Adverse Effect.
          (e) Taxes. Performance Guarantor has filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.

5



--------------------------------------------------------------------------------



 



          (f) Litigation and Contingent Obligations. Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on
(i) the business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
          Section 7. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, any Agent, the Second Lien Agent,
any Purchaser or any Second Lien Purchaser against Tenneco Operating or Pullman,
(b) hereby waives all rights of subrogation (whether contractual, under
Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient, the Agents, the Second Lien Agent, the
Purchasers and the Second Lien Purchasers against Tenneco Operating or Pullman
and all contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Performance Guarantor might
now have or hereafter acquire against Tenneco Operating or Pullman that arise
from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against
Tenneco Operating or Pullman in respect of any liability of Performance
Guarantor to Tenneco Operating or Pullman and (d) waives any benefit of and any
right to participate in any collateral security which may be held by Recipient,
the Agents, the Second Lien Agent, the Purchasers or the Second Lien Purchasers.
The payment of any amounts due with respect to any indebtedness of Tenneco
Operating or Pullman now or hereafter owed to Performance Guarantor is hereby
subordinated to the prior payment in full of all of the Guaranteed Obligations.
Performance Guarantor agrees that, after the occurrence of any default in the
payment or performance of any of the Guaranteed Obligations, Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of Tenneco Operating or Pullman to Performance Guarantor until all
of the Guaranteed Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Guaranteed Obligations are still unperformed or outstanding, such amounts shall
be collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
          Section 8. Termination of Performance Undertaking. Performance
Guarantor’s obligations hereunder shall continue in full force and effect until
all Aggregate Unpaids are

6



--------------------------------------------------------------------------------



 



finally paid and satisfied in full and the Purchase Agreement is terminated,
provided that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the bankruptcy, insolvency, or reorganization of Tenneco Operating
or Pullman or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Guaranteed Obligations shall impair, affect, be a
defense to or claim against the obligations of Performance Guarantor under this
Undertaking.
          Section 9. Effect of Bankruptcy. This Performance Undertaking shall
survive the insolvency of Tenneco Operating or Pullman and the commencement of
any case or proceeding by or against Tenneco Operating or Pullman under the
federal bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to Tenneco Operating or Pullman or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which Tenneco Operating or Pullman is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.
          Section 10. Setoff. Regardless of the other means of obtaining payment
of any of the Guaranteed Obligations, Recipient (and its assigns) is hereby
authorized at any time and from time to time, without notice to Performance
Guarantor (any such notice being expressly waived by Performance Guarantor) and
to the fullest extent permitted by law, to set off and apply any deposits and
other sums against the obligations of Performance Guarantor under this
Undertaking, whether or not Recipient (or any such assign) shall have made any
demand under this Undertaking and although such obligations may be contingent or
unmatured.
          Section 11. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Recipient receive a net
sum equal to the sum which they would have received had no deduction or
withholding been made.
          Section 12. Further Assurances. Performance Guarantor agrees that it
will from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.
          Section 13. Successors and Assigns. This Performance Undertaking shall
be binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance

7



--------------------------------------------------------------------------------



 



Guarantor may not assign or transfer any of its obligations hereunder without
the prior written consent of each of Recipient and the Agents. Without limiting
the generality of the foregoing sentence, Recipient may assign or otherwise
transfer the Agreements, any other documents executed in connection therewith or
delivered thereunder or any other agreement or note held by them evidencing,
securing or otherwise executed in connection with the Guaranteed Obligations, or
sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the
Beneficiaries herein.
          Section 14. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agents and Performance Guarantor. No failure on the
part of Recipient to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
          Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
          Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
          Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
          Section 18. Bankruptcy Petition. Performance Guarantor hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all

8



--------------------------------------------------------------------------------



 



outstanding senior Indebtedness of each Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
          Section 19. Miscellaneous. This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.
<signature page follows>

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

            TENNECO INC.,
a Delaware corporation
      By:           Name:           Title:        

Address for Notices:
500 North Field Drive
Lake Forest, IL 60045
Attention: John E. Kunz
Phone: (847) 482-5163
Fax: (847) 482-5125
Signature Page to Fourth Amended and Restated Performance Undertaking

 